Citation Nr: 0027852	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

3.  Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 2, 1952 to June 
17, 1955 and from June 20, 1955 to October 19, 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.  

In a rating decision of June 1973, the RO denied entitlement 
to service connection for a "nervous condition."  The veteran 
voiced no disagreement with that decision, which has now 
become final.  In a subsequent decision of December 1973, the 
Board denied entitlement to service connection for defective 
hearing. 

Since the time of the aforementioned decisions, the veteran 
has submitted additional evidence in an attempt to reopen his 
claims.  The RO found that such evidence was neither new nor 
material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a rating decision of June 1973, the RO denied 
entitlement to service connection for a "nervous condition."  
The veteran was informed of this decision, and did not 
appeal.

2.  Evidence submitted since the time of the RO's June 1973 
decision denying entitlement to service connection for a 
"nervous condition" is duplicative and/or cumulative, and not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

3.  In a decision of December 1973, the Board denied 
entitlement to service connection for defective hearing.  

4.  Evidence submitted since the time of the Board's December 
1973 decision denying entitlement to service connection for 
defective hearing is duplicative and/or cumulative, and not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 

5.  The veteran's service-connected ulcer disease is 
presently no more than moderate in severity, characterized by 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, with continuous moderate 
manifestations.  


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1973 denying the veteran's 
claim for service connection for a "nervous condition" is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 1991 & Supp. 
2000).

2.  Evidence received since the RO denied entitlement to 
service connection for a "nervous condition" in June 1973 is 
neither new nor material, and, as such, insufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999).  

3.  The decision of the Board in December 1973 denying the 
veteran's claim for service connection for defective hearing 
is final.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 
2000). 

4.  Evidence received since the Board denied entitlement to 
service connection for defective hearing in December 1973 is 
neither new nor material, and, as such, insufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999).  

5.  An evaluation in excess of 20 percent for service-
connected peptic ulcer disease is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 7305 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of June 1973, the RO denied entitlement 
to service connection for a "nervous condition," essentially 
on the basis that service medical records showed no treatment 
or observation for such a condition, nor was any such 
"condition" found on recent examination.  The veteran was 
informed of this decision.  He did not appeal the denial of 
his claim for service connection for a nervous condition.

In a December 1973 decision, the Board denied entitlement to 
service connection for defective hearing.  In so doing, the 
Board noted that complete service medical records, covering 
both periods of the veteran's service, were "devoid of 
complaints, treatment, or findings referable to the ears."  
Nor was the veteran shown to have a hearing loss on either of 
his separation examinations.  In point of fact, the medical 
evidence incorporated into the record since the time of a 
prior rating decision in 1963 related to the veteran's 
hearing condition over 15 years after service, and had "no 
significant bearing" on the question of whether his hearing 
loss was incurred in or aggravated by service. 

During the course of VA outpatient treatment in September 
1975, the veteran complained of "lightheadedness" and 
"dizziness," though with no associated hearing loss.  

At the time of VA outpatient treatment in early January 1997, 
the veteran complained of occasional gastroesophageal reflux 
symptoms, as well as indigestion, but with no hematemesis, 
melena, or hematochezia.  On physical examination, the 
veteran's abdomen was obese, but with no tenderness and no 
masses.  

During the course of VA outpatient treatment in February 
1997, the veteran gave a three-year history of peptic ulcer 
disease.  Current complaints included nausea with occasional 
nonbloody emesis.  The veteran's weight at the time of 
examination was 216 pounds.  The pertinent diagnosis was 
peptic ulcer disease, "continue Pepcid." 

At the time of VA outpatient treatment in May 1997, the 
veteran gave a history of peptic ulcer disease with 
gastroparesis.  Melena and/or hematochezia were, however, 
denied.  The pertinent diagnosis noted was peptic ulcer 
disease.  

During the course of VA outpatient treatment in late June 
1997, the veteran gave a history of peptic ulcer disease with 
gastroparesis.  The veteran's weight at the time of 
examination was 216 pounds.  When questioned, the veteran 
stated that he had gained four pounds since the previous 
month.  

At the time of VA outpatient treatment in July 1997, the 
veteran denied "GI complaints."  The veteran's weight at the 
time of examination was 216 pounds.  

At the time of VA outpatient treatment in mid-July 1998, the 
veteran's abdomen was obese and soft, with no masses.  The 
veteran's weight at the time of evaluation was 227 pounds. 

In November 1998, the veteran was seen at a VA outpatient 
treatment clinic for a complaint of "lower abdominal 
discomfort."  At the time of evaluation, there was some 
question of food poisoning.  According to the veteran, his 
stomach was sore.  Reportedly, he had taken Pepto-Bismol in 
an attempt to remedy his symptoms, but it did not help.  On 
physical examination, there was no evidence of pain on 
palpation of the veteran's abdomen.  The diagnostic 
impression was flatus.  

In December 1998, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had previously been evaluated in 1973, at which 
time he was found to be "quite normal."  The veteran 
complained of an inability to sleep, stating that he just 
"stayed awake all night."  According to the veteran, he 
handled stress by "keeping it in."  The veteran stated that 
he was depressed, and that he occasionally cried, with some 
relief.  Though he had had passing thoughts of suicide, he 
had no plans.  At the time of evaluation, the veteran was 
able to give the date correctly, and perform similarities and 
differences with a moderate amount of difficulty.  The 
veteran was described as "somewhat concrete."  He was able to 
recite proverbs "okay," and to recall 3 out of 3 items.  The 
clinical impression noted at the time of evaluation was "no 
psychiatric disorder."  

In early January 1999, a VA audiometric examination was 
conducted.  That examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:  

Hertz
250
500
1,000
1,500
2,000
3,000
4,000
8,000
Right
  10
     
5
     
15
     
      
30
      
35
      
35
     
50
Left
  15
     
5
      
25
      
55
      
80
   
105+
   
105+
   
105+

Speech discrimination ability was 88 percent in the veteran's 
right ear, and 40 percent in his left ear.  

On VA otologic examination, likewise conducted in January 
1999, the veteran gave a history of noise exposure in 
service.  According to the veteran, he had experienced 
decreased hearing in his left ear since either "1953 or 
1954."  He further noted that, prior to his enlistment, his 
hearing was "balanced."  According to the veteran, he had 
been unable to use the telephone in his left ear for 45 
years.  

On physical examination, the veteran's ears were within 
normal limits.  The pertinent diagnoses were minimal right 
high frequency sensorineural hearing loss, "probably age 
related," and left sensorineural hearing loss, with very poor 
discrimination.  In the opinion of the examiner, the veteran 
exhibited a "significant asymmetry, with 
hearing/discrimination much worse in the left ear."  It was 
therefore recommended that the veteran undergo magnetic 
resonance imaging in order to rule out the presence of a left 
acoustic neuroma.  However, following review of the veteran's 
records, it was the opinion of the examiner that there was no 
documentation to support the veteran's claim of service 
connection for hearing loss.  

In January 1999, a VA gastrointestinal examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's records were available, and had been reviewed.  
Reportedly, the veteran had been followed since at least 1996 
at a local VA medical center.  Noted in a report of July 1997 
was that the veteran denied GI complaints.  According to the 
record, the veteran had been placed on Famotidine, which he 
took at a dosage of 20 mg. daily to control any GI 
complaints.  As to symptomatology, the veteran's sole 
abdominal complaint was what he called a "bloating" of the 
abdomen, i.e., that his abdomen always felt "tight and 
distended."  The veteran denied symptoms of heartburn, acid 
reflux, or other gastrointestinal symptomatology.  

On physical examination, the veteran stood 69 inches tall, 
and weighed 222 pounds.  He was moderately obese, with a 
protuberant abdomen.  There was no tenderness over any area 
of the veteran's abdomen, nor was there any evidence of 
peripheral edema.  The pertinent diagnosis was history of 
peptic ulcer disease, for which the veteran was being 
followed and on long-term Famotidine therapy, which appeared 
to be controlling his gastric symptoms.  

In June 1999, there was received a single page of letterhead 
from the VA hospital located in Dallas, Texas.  That single 
page of "letterhead" contained a date of "1973," and a 
notation of "nervous stomach, nervous condition."  No 
signature was affixed to that letterhead.  

During the course of an RO hearing in August 1999, the 
veteran stated that, while in service, he had suffered "a 
nervous breakdown."  (See Transcript, p. 2).  The veteran 
further commented that, while in service, he was around 
"explosions and gunfire," specifically, "rifles and tanks."  
(See Transcript, p. 5).  Regarding the veteran's 
gastrointestinal problems, he testified that, on occasion, he 
would get "real watery in the mouth and sick at the stomach," 
and "want to throw up."  (See Transcript, p. 8).


Analysis

Whether New and Material Evidence Has Been Submitted to 
Reopen
Claims of Entitlement to Service Connection for an Acquired 
Psychiatric
Disorder and Defective Hearing.

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, as well as defective hearing.  
In pertinent part, it is argued that, while in service, the 
veteran developed a chronic hearing loss and a psychiatric 
disorder, both of which he still suffers.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board or the RO, that determination (in the 
case of the RO, absent disagreement by the veteran within one 
year), is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (1999).  

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Elkins v. West, 
12 Vet. App. 209 (1999).  First, it must be determined 
whether new and material evidence has been presented pursuant 
to the provisions of 38 C.F.R. § 3.156(a) (1999).  Second, if 
new and material evidence has been presented, the case must 
be reopened, and, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence, and 
presuming its credibility, the claim is reopened as well 
grounded, pursuant to the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  Third, if the claim is well 
grounded, the Secretary may evaluate its merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000) has been fulfilled.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

In the present case, at the time of a prior RO decision in 
June 1973, it was determined that the veteran's service 
records showed neither treatment nor observation for a 
nervous condition.  Nor did a recent examination show 
evidence of any such condition.  Based on such findings, the 
RO denied entitlement to service connection for a "nervous 
condition."  The veteran voiced no disagreement with the RO's 
decision, which has now become final.  

In December 1973, the Board denied entitlement to service 
connection for defective hearing.  That decision considered 
the veteran's complete service medical records from both of 
his periods of active service, and found that such records 
were devoid of complaints, treatment, or findings referable 
to the veteran's ears.  Nor was the veteran shown to have a 
hearing loss on either of his service separation 
examinations.  Rather, medical evidence incorporated into the 
veteran's records since the time of a prior rating action in 
1963 related to the veteran's hearing condition over 15 years 
after service, and, as such, had "no significant bearing" on 
the question of whether that hearing loss was incurred in or 
aggravated by service.  Based on such findings, the Board 
denied entitlement to service connection for defective 
hearing. 

Evidence received since the time of the aforementioned RO and 
Board decisions, consisting primarily of various VA 
outpatient treatment records and examination reports, while 
arguably "new" in the sense that it was not previously of 
record, is not "material."  More specifically, it has yet to 
be demonstrated that the veteran suffers from a hearing loss 
which is in any way the result of any incident or incidents 
of his period of active service.  Indeed, at the time of a 
recent VA otologic examination in January 1999, the veteran 
was described as suffering from a minimal high frequency 
sensorineural hearing loss in his right ear which was 
"probably age related."  Further noted at that time was that, 
based on a review of the veteran's records, there was "no 
documentation" to support his claim of service connection for 
hearing loss.  

Regarding the veteran's claim for service connection for an 
acquired psychiatric disorder, it should be noted that, at 
the time of a prior June 1973 decision denying entitlement to 
service connection for such a disability, no chronic 
psychiatric disorder was in evidence.  Recently submitted 
evidence confirms that conclusion, inasmuch as, at the time 
of a recent VA psychiatric examination in December 1998, no 
psychiatric disorder was found to exist.  Absent "new and 
material" evidence sufficient to reopen the veteran's 
previous denied claims for service connection for a 
psychiatric disorder and hearing loss, his appeal as to those 
issues must be denied.  


Increased Evaluation for Peptic Ulcer Disease

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, the veteran seeks an increased 
evaluation for service-connected peptic ulcer disease.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected peptic ulcer disease are more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the 20 percent 
schedular evaluation now assigned. 

In that regard, the Board notes that, while during the course 
of VA outpatient treatment in January 1997, the veteran 
complained of "occasional" gastroesophageal reflux symptoms 
and indigestion, he denied the presence of hematemesis, or of 
melena or hematochezia.  On subsequent VA outpatient 
treatment in July 1997, the veteran denied gastrointestinal 
complaints.  The veteran's weight at the time of that 
evaluation was 216 pounds.  

The Board observes that, on recent VA gastrointestinal 
examination in January 1999, the veteran's sole abdominal 
complaint consisted of a "bloating" of his abdomen, 
accompanied by a feeling of "tightness and distention."  The 
veteran denied symptoms of heartburn or acid reflux, or any 
other gastrointestinal symptomatology.  On physical 
examination, the veteran stood 69 inches tall, and weighed 
222 pounds, being described as moderately obese.  No 
tenderness was present over any area of the veteran's 
abdomen, nor was there evidence of peripheral edema.  In the 
opinion of the examiner, the veteran's long-term Famotidine 
therapy appeared to be controlling his gastric 
symptomatology. 

The 20 percent evaluation currently in effect contemplates 
the presence of moderate ulcer disease, with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
In order to warrant an increased, which is to say, 40% 
evaluation, there would, of necessity, need to be 
demonstrated the presence of moderately severe ulcer-related 
symptomatology, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. Part 4, Code 7305 (1999).  

As is clear from the above, the veteran currently experiences 
no more than mild gastrointestinal symptomatology 
attributable to his service-connected ulcer disease.  This is 
particularly the case given the veteran's current denial of 
heartburn, or of acid reflux or other upper gastrointestinal 
symptoms.  The veteran has suffered no weight loss, and, in 
fact, is presently described as moderately obese.  Nor has he 
experienced any tenderness over any area of his abdomen, or 
peripheral edema.  Based on such findings, the Board is of 
the opinion that the 20 percent evaluation currently in 
effect is appropriate, and that an increased rating is not 
warranted.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the benefit sought on appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for defective 
hearing, the benefit sought on appeal is denied.  

An increased evaluation for peptic ulcer disease is denied.  


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals


 

